Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
12-cr-269-1 (JGK)
- against -
ORDER
CARLOS SALOMON-MENDEZ,

Defendant.

 

JOHN G, KOELTL, District Judge:

The Court has received the attached letter dated July 16,
2021. The defendant should not send correspondence to the Court
without a copy to the Government.

The Clerk is directed to mail a copy of this Order to the
Defendant at: Carlos Salomon-Mendez # 66456-054, FCI Fairton,
P.O. Box 420, Fairton, NJ 08320,

SO ORDERED.

Dated: New York, New York “SQ (bet
July 26, 2021 DAG [6 .

 

John G. Koeltl
United States District Judge

 
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 2 of 13

     

= CHAMBERS OF
UNeSo SIE UNSTALS Coup JOHN.

 

 

 

Coster! Dotnet 6 pew toe.

Chee wo, VL CR- UA - ot SEO

 

pilcxeo Str OF NUE
f

“(pees SRLOMGN - MENDEZ. PEPN | Memowmdm  —v> Covet
Deheadeat! otee YVR Done 247071

 

Come, Won CocleS <ayx\ oer - Mendez, PD Se ws mes

OWN? Cagriond Case One Cespecily asks “Ws \natoeale

casey “yo accegtr AW Msi and “te cansder Akh?

(

aS GEN

: Lon wn WA RKavious Wows Ay Ao cout Called

SRERM Tas GoRQORT OF Matos Tok Com [MeHios Te OSE

 Aacted Gone db tot ond Cecents Voy “Me. court ow

“Sone 13 (TOU y owned Xp certerte, Ae. Gece?
a mal

OD

 
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 3 of 13

earaewens lonely ' if

Ne cies \

or WA YK CRIN

es % \ aliors WW ;
N cour’ uo
“ ‘ r . Adages “Aus
NE

 

Kis courts
cee NWOMens .
gr (OoU& Te Wwe wes ANA athe ceqN
“25 ‘
+r yyTeODNCTIOS .
wir, AH? ,).5S.- prdconio’

qT cesgetaly, anne.

ew Setum\ £242M
OF LINK ok “sy Cat.

vo \ > onk Wee orl
< wii onwly ee as ‘We ©

Artin «
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 4 of 13

‘se (uchesk
do nox QnaaX caw’ Wer vk ve Mex
“Cyece » VY Mhelunl Beers eX
ae \tAeSs +

courk \sedu, \Ne> wn KS
ard Yee Pron “ins

sees (roe
AUG

qaqa Wen esa canes

A Shales
“spate wn CX wel OKA \yotwros OL Aovlo

ord ace

SVK
—\w \ne seal Quod pie, Lay See.

 

we WW y

 

oe eek Shaghdeo) QNLe Saws? 1 O
cote (ent? QgeteseaeD MMS

DO DOENN

, ANRC ve cor {riyepanctese | Quy). ow ESOC |

(3)
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 5 of 13

} xeagr, EwMeso porwr
Vrs eed Narter GOAL gore ; °

\ wor a nove

Bon Ww eqeried wer | cAa’s

—ptar Sites wAnry Wrist Aron eS, Cos rN)

ow de eygk\ wor Cwrs ede wk ved,

‘ SKN Pore.
| _ eke lana, Ord as skled Ypelor

—— Wyo NAT roe Cysts HOWE Rocke, Ad_gyows agows woe’

semay Nopdy . “ieak: _ _ Opets [Tumors _ Ee. Muti, YY

Annie pk vy WWO4 ONS or Ws OW _ Aloo UP

alent Seek Kwok Gros Aor

 adicanated ay

 

 
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 6 of 13

Cel Lavon Seeks Mwek Tange oe Regn,
) \Gdy ORAL OF Cobaides pe MO \wnet \ le ga *
| “our Nigter maw. SRickse, ake Yo Gey kak Kis
Wnkertion RE Qe Ceagows\ Dee kee (on Qala ica,
_guetiouk Conor BME, ae Cone oor’ “Nurte
| ods LF We o& Woy Ca eo Weare TL
| sax ott GX Yo, \0W \ala Warrcadr ekabh, Noses,

Ooms O UA Ws & Cee ack One rales cos

| Yeckerrnunitions Knick Cor Oakes ONY Chrgoth oe. ANA
: \Wwe Naor Ow prTomewer No a len Sige,

Ks nego © \  nradtaca Vyas sex Are FCA

>

 
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 7 of 13

 

Cake acXs le WoW Ve Vay Codey

 

Wok Ord roo, WhsdGaneses 6 e Undies “uct

ote € a\y BOS GIOn 4S Wy ak — Cor slaves

bo

 

| \K& ow cen Aw \praascad Cetera \ A cohere ale *B
HY agew’S cyele\ mowers VC wes cecormmened Mie
rs |

on Wop ee eexwomed Ko dekewmsiie VE Aver

 

| Hosts Cod gosto Yon cancers look et Mit

dwited ER gions Wo Cortes  alwatte \negded FEL

 

 

| Cantor Wael WLS ONESSES ON LNW eat ty
ok Rho GOK Ke worfoe \ sing, our Whe. Mu
\poattin \aas Noenr gajed sot Voy Shedeal Shall

nel Se . “WWS
— \pane aud Awa aos nck Taw Sie

(te)

 
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 8 of 13

1s Medal angeuce Bd \adelonst Xe. Cadlenace

ok dan aust Wed Wie’ Cor TL do Yor ue’)
| ow an SLL proarsry vo WHOS wit phe Ww
ee cquuk wieder Sa ha \ospihal arch whens
So apex Sac Ware TDA rkell “No Whe & side
: call \ock vk kes weers Ko Soon Qeohe anc aX
| agree ond of Ne aosed My all Ws “Vw e
nom Ne Conrwrtionl Crodlemae 6 Ko Can
Dwurdmurk “uc gaat dre. Widlection oF Crue\

ad OWA Qundamarts Ugo TUM conwetes OF &

Caan, dhin, Vo Seeunny (S44 WS. Tes \Ed za

 

: AL Wo 5.CT 1415; IN ane Sudenary bagtors

1)

 

 
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 9 of 13

1 wwe Avon ony, redreah FecwssS

LUA A A
~QVEX NM olarad CATOOMGMACS \nne Cranage. Vane

hed
ae ovacind Vr \pronort wc ors deed
Wlst -
? a “Ku CW
| Sg \o oktene Lo prone a dechar chow
Per Fan ox we Wee
| ‘ NN &e Ler Tanto \ou
ebreal, QeteN? \ere &

Vo nt
ps AS Sy RdM Ape > pe \wsed ow

G&A SRMNCS ond We WS CATON , TY |

Eck pheiwal ace Wor d\\e “Xo cent wy Sew woe

.
| Who \ Cohact UN oor ALAIN TCD Whore waa (ar S
SAC, C \

| KAY OW prde
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 10 of 13
Keo daca | rele Ok XWs Quekculer onsitwhoy v6 alveaky Under”
Cuca, ran Ane ONG, BPS Wirkerwnl altars ound riers
Cor Lankios Xo guogerly ~Keack WW alt ageas , Wek york all
AD Col DWM WW WIN Zooomr duced, ard
Alse Wosbee ok Course Ary ale aoleyko ale ee Kasionedhe
\pasth ¢ eque\ Shortins, uk RY Carn rake all o& Mm nests
usa Gan (ack “Muk Ug fackusk bya e rutin, Cindlele
dar Corde WW -ko VE ack all Gk Mar Falutes (lad sits,
OVS Feagekss eke ko wate alpelker Were cancse cassessiurt
wow asle Anek “Wis Warecale Courk Kae wto acon
AN oA Ok od ok WA crreomsuces» TL eck alll of
AN Ceti OF A ESLOOM athe aldubroy meq age

Vek QWOX wy Gaim) WOOCe las Kalter CO leap boc AIL

WAS 2 “Ane —tokalern ok Crrdctoa a&  Cantynetarck

(A)
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 11 of 13

Vand \news Snead \owore 2 Coton “Yo nex Arche

dor ak we Weaker ons Mev ECL Falston codks

nn Walls Aare AS OMY Wana cove Were sThey emnet
Cle Vor aT Sens Wolva wets Wor we aoe equiyicd *s

do So, ste o O Que ecuy ge Medel Vea Wqrante Vete ak

Cok Easton, oe yvek needs “to delve & Vile Geka

Kp SER ¢ Velony N- Me AA BOG NS. TS] 3%) \% S. oT
TANS Ww Lb 18 2 Qaasp Shoes (Wwe hore aceck Saitou

ARCO, NK Qn av wocities ey werk be Aavoenctdy
oasaenr Xo On \wmekec Cytte ay Ned ANAS low Me

 

 

 

\eay ro COVL SAUING huss we (uedless sitter Wu net

were Ww New of Sear ” Tok Nas peer Stelle wee
PeVonN war, cher oO nex roger Ayo Werted. webida ON,

 

ACL NI Dulles, Dek eg. Fe NOt as) (Muah opuiaton >,

 

pedis qunsonentss . ADO Swyrogneioncke | to seedy

6h Aw Vane Avo LS ek Or OMe oer

“poids LA WK Ao Ho all we. Wok winick \n
Syn, “ALR WL ork ww ON \nuack Crtictinn Co all o&

(\o)

 
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 12 of 13

WY wrbe lying \ roa San Cordetune , Nes , raw Fulty Yacemebd
\oy Awnek Me Wok Vath Wieck VE brow “a, Mud orwabiny

Nortents auc as tly “betta Vw tony Wc. \has. alceahy

 

yfeamed “(ha N.S - Torlres L Aten ables Yacane , Celera |

\pures oC Onset SKIL WWE Covid Covers (Ma4 1 zo2l). Frvbess

 

é (ece ol Daspecter Genesa\ Crcrica | jkr Pures a {- PSMs elovave.
Vegock cies (Noy 2,

XN Celus. LA?

 

Wis Wonorahe courk les he Evil ay twos order He
2g COYNE sketute “ko Moldy exe KOKO.» SVG
nk SAK \grordle Couck Ach wrk sentence Me te &
deaX BErterle OMA oek AAKS cucu Ntnhe UA Au Whe
WH Wear vol Mok atlias Me AG WE De Wy CAL
Senenncd GAA “Kae Boo will wok allo Me “oe lee
oi \ni cniiemat eke. Way, kk Couckinoe ~% Galsity
wrarcal cecrds “Ky Grads Caw well ond oc Ay cr
cote Vor Me Wher “Ark Was een Lesguaves oy al ake
Soa COMED Nosgetslactions and Num Coujuaded welren|
\ssues . week tre 455% Seatemousy cages and also
Ae (ick Awd Oo wy Welese to nome woll allord Mette
Yoke gare 6 WSL ~ ya MA PW me lrcal Yrlle Aus
Bn AN eNNMICY allies ok Apllors -AMtck aloe ard

COrdAA Vecords Wea wah Celene GAAdA Ae WA ARE
loos wteres\ o& urice- Posreclttll

Labs Suly_ Ve 20 Orbs Selon -

Cy) Cot les Seliwen- Merleq_

 
Case 1:12-cr-00269-JGK Document 262 Filed 07/26/21 Page 13 of 13

arene

‘Corl es Schoo - Newer le

Ce Lecel Cetectoe | Dest
Veg. pex le
Carton NS 98320

\ OM WL
Lao

Dallld my be eee k

 

~ aa
“Tans Sons Owe

 

— Ads
ps4

es

   

AGN yxep BIAS 1 Disterct c

Bee Pear\ Glezet
Nias Wad \ Sw 4

aneuisle Sedye Sows “

C 5
ot
a)

OM

meee fh

Cc get Clee
¢. eae \

SeTARL

 

eo
